Title: From Abigail Smith Adams to François Adriaan Van der Kemp, 15 October 1813
From: Adams, Abigail Smith
To: Van der Kemp, François Adriaan



Dear Sir
October 8 15th 1813

I cannot refrain any longer from taking my pen and assureing mr van der kemp of the high gratification his visit to Quincy gave to his Ancient Friends there, the only regret attending it was, that it was so short, to his new acquaintance he communicated unexpected pleasure by the urbanity of his manners the politeness of his address by the exquisite tenderness & sensibility of his Heart, so plainly and indelibly pictured upon his countenance.
really sir if I was to write you all that I have heard exprest respecting you—you would deem it flattery—suffice it to say that every female of my acquaintance who had the pleasure of being introduced to you—it will hardly do to tell mrs vanderkemp that they were captivated by you but I may say they were delighted with you, and you may rest assured that they hold you in high estimation—For myself I have so long known you as the Friend and  correspondent of my Husband that every sentiment of my Heart was a veneration for your talents, and Respect for your learning—I had not however blended with these Ideas, that delicacy of perception that warmth of feeling, that
I expected a feast of reason but that flow of soul so nicely blended with a delicacy of perception “which feels at each touch” was more than I had anticipated, and mr vanderkemp now stands before me, not  as the recluse Book Worm but as the Man of proufound Learning, as the polite Gentleman whose modesty will not permit him to estimate his own Worth, and whatever attention he received, and of which he thinks much too highly, was really due to him—I shall pass over the sensations so visible upon his countenance when he first saw the faded form of her whom he knew in early Life and quote to him the words of shakespear
Grief hath chang’d me since you saw me last And careful  hours with Times deformed Hand Hath written strange defeatures, over my face but it has not chilld the warmth of my Heart or obliterated the ardour of my Friendship, which has increased for mr vanderkemp  a more intimate knowledge of his character I shall therefore subscribe myself his Friend / and admirer
A Adams